01/26/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: DA 20-0328


                                       DA 20-0328


JAMES HARTSHORNE and ANGELO
QUEIROLO,
                                                                        FILE)
     Plaintiffs, Appellees, and Cross-Appellants,
                                                                        JAN 2 6 2021
      v.                                                             Bowen Greenwooc
                                                                   Clerk of Supreme Court
                                                                      State of Montana
CITY OF WHITEFISH, WHITEFISH CITY
COUNCIL,
                                                                   ORDER
      Defendants and Cross-Appellees,

      and

102.5, a series member of 10-3, LLC, a Montana
Limited Liability Cornpany,

      Defendant, Appellant, and Cross-Appellee.


       Plaintiffs James Hartshorne and Angelo Queirolo (collectively Hartshorne)filed this
action before the Eleventh Judicial District Court, Flathead County, to challenge a
City of Whitefish zoning ordinance that allowed Defendant and Appellant IO2.5 to develop a
2.5-acre parcel of property through a conditional use permit. The District Court granted
summary judgment to the City on seven of eight counts stated in the Complaint. It granted
summaryjudgment in part to Hartshorne on the claim that the zoning ordinance violated the
Montana Zoning Act's(§ 76-2-302(2), MCA)uniformity requirement "to the extent that the
Ordinance permits conditional uses (e.g., clubs, restaurants, retail sales and service) which
are not permitted by WR-4 zoning." Because it concluded that the offending uses were not
necessary to the integrity of the ordinance and did not appear to have been the sole
inducement to its enactment, the District Court allowed the ordinance to stand,
"albeit without the uses that do not comport with a WR-4 zone." In the same order,the court
denied as moot the cross-claim ofdefendant 102.5. The District Court subsequently denied
102.5's motion to alter or amend its ruling, and 102.5 appealed. Hartshorne cross-appealed
the same summaryjudgment order as to claims on which they did not prevail. The City did
not file a notice of appeal but has submitted a response brief on Hartshorne's cross-appeal.
       Hartshorne now move to strike the brieffiled by the City, arguing thatthe City's brief
requests reversal ofthe District Court's ruling on the uniformity issue,relieffrom which the
City is foreclosed by not having filed a cross-appeal. The City opposes the ,motion,
contending that its brief does no more than respond to Hartshorne's arguments and state its
position on a matter already subject to a timely notice ofappeal. 102.5 agrees with the City
and suggests that, at most, the Court could strike one sentence from the City's brief that
urges reversal of the District Court's determination that the ordinance violated
§ 76-2-302(2), MCA.
       In a separate motion, Appellant 102.5 moves to strike from Hartshorne's reply briefa
purported city zoning map found on page 2 of Hartshorne's Reply Brief or for an order
returning the briefto Hartshorne and requiring the page to be amended to state that the map
shown is from staff reports published prior to the rezoning of the property. Hartshorne
objects, asserting that the map is part ofthe district couit record,just presented in a different
form, and that the map is included for the purpose of:showing that 102.5 and the City are
attempting to present new arguments or change their legal theories on appeal.
       This case has been fully briefed and soon will be submitted for decision. The Court
finds it inefficient to probe the merits of Hartshorne's,motion to strike without having had
the opportunity to review the briefs and record in this appeal. The Court declines at this
juncture to strike the brief but will take the parties' arguments on the motions to strike into
account in the course of reviewing the issues raised on appeal and preparing its decision.
       IT IS THEREFORE ORDERED that the Motion to strike the brief of the
City of Whitefish and Whitefish City Council is DENIED.
       IT IS FURTHER ORDERED that Appellant 192.5's motion to strike the purported
zoning map appended to Hartshorne's Reply Briefis DENIED. The Court will review the

                                               2
record in the course of deciding the appeal and will give the map whatever appropriate
consideration, if any, it is due.
       The Clerk is directed to provide copies of this Order to all counsel of record.
                     47N-•
       Dated this Z4, day of January, 2021.



                                                               Chief Justice




                                                                  Justices




                                             3